Citation Nr: 1732456	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-43 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral lower extremity radiculopathy to include as secondary to a low back strain and/or bilateral knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel






INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988, and from June 1989 to September 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that, in July 2007, the Veteran experienced an incident that resulted in pain radiating to his right leg.  In a July 2007 VA treatment record, the Veteran suggested he sought treatment soon after the incident with a chiropractor in Medford, Oregon.  The record does not contain any treatment records from that chiropractor.  A remand is necessary to obtain any outstanding treatment records.

Additionally, the Veteran filed a claim for worker's compensation after the July 2007 incident.  As records regarding that claim for worker's compensation, to particularly include any treatment records utilized in adjudicating the claim, might be relevant to the present claim for service connection, a remand is necessary to attempt to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his radiculopathy disability, to include any records from the chiropractor's office in Medford, Oregon, and any related to a 2007 worker's compensation claim.  After securing any necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record. 

2.  After any further development deemed necessary, readjudicate the Veteran's claim.  If the benefits on appeal remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

